12/21/2020          Case 1:20-cv-03388-EGS DocumentEntity
                                                     25-5       Filed 02/24/21 Page 1 of 2
                                                          Information




 NYS Department of State

 Division of Corporations


 Entity Information

 The information contained in this database is current through December 18, 2020.

                           Selected Entity Name: DONALD J. TRUMP FOR PRESIDENT, INC.
                                             Selected Entity Status Information
                          Current Entity Name: DONALD J. TRUMP FOR PRESIDENT, INC.
                                 DOS ID #:        4786030
                         Initial DOS Filing Date: JULY 08, 2015
                                  County:         NEW YORK
                               Jurisdiction:      VIRGINIA
                               Entity Type:       FOREIGN NOT-FOR-PROFIT CORPORATION
                          Current Entity Status: ACTIVE

                                        Selected Entity Address Information
               DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
               DONALD J. TRUMP FOR PRESIDENT, INC.
               725 FIFTH AVENUE
               NEW YORK, NEW YORK, 10022
                                                 Registered Agent
               NONE


                                 This ofﬁce does not record information regarding the names
                                     and addresses of ofﬁcers, shareholders or directors of
                                   nonprofessional corporations except the chief executive
                                       ofﬁcer, if provided, which would be listed above.
                                   Professional corporations must include the name(s) and
                                 address(es) of the initial ofﬁcers, directors, and shareholders
                                    in the initial certiﬁcate of incorporation, however this
                                  information is not recorded and only available by viewing
                                                          the certiﬁcate.

                                                      *Stock Information

                                  # of Shares        Type of Stock       $ Value per Share
                                                No Information Available

https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=42DF7FAB54D2B9AD9D6BE9A9DC0CDCAC73E760774FBDC55…   1/2
12/21/2020          Case 1:20-cv-03388-EGS DocumentEntity
                                                     25-5       Filed 02/24/21 Page 2 of 2
                                                          Information
                              *Stock information is applicable to domestic business corporations.

                                                         Name History

                           Filing Date Name Type                         Entity Name
                          JUL 08, 2015 Actual          DONALD J. TRUMP FOR PRESIDENT, INC.

  A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York State. The
              entity must use the ﬁctitious name when conducting its activities or business in New York State.

                        NOTE: New York State does not issue organizational identiﬁcation numbers.

                                                  Search Results New Search

   Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS Homepage | Contact
                                                         Us




https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=42DF7FAB54D2B9AD9D6BE9A9DC0CDCAC73E760774FBDC55…   2/2
